ACCEPTED
                                                                                                                                           01-15-00901-CV
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00901-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                     11/10/2015 4:44:32 PM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:         Donna Kohlhausen, as Independent Executor of the Estate of Valleyssa Joste Cerra                                      CLERK

                        Vs.
                              Brian Keith Baxendale, as Independent Executor of the Estate of Kelley William Joste

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             11/10/2015 4:44:32 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Christopher
First Name:     Donna                                                       Middle Name: S.
Middle Name:                                                                Last Name:         Johns
Last Name:      Kohlhausen                                                  Suffix:
Suffix:                                                                     Law Firm Name: Johns Marrs Ellis & Hodge LLP

Pro Se:                                                                     Address 1:         500 Dallas
                                                                            Address 2:         Suite 1350
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77002-4728
                                                                            Telephone:         713-609-9503              ext.
                                                                            Fax:       713-583-5825
                                                                            Email:     cjohns@jmehlaw.com
                                                                            SBN:       24044849

III. Appellee                                                               IV. Appellee Attorney(s)
    Person      Organization (choose one)                                           Lead Attorney
                                                                            First Name:        James
First Name:     Brian                                                       Middle Name: H.
Middle Name: Keith                                                          Last Name:         Stilwell
Last Name:      Baxendale                                                   Suffix:
Suffix:                                                                     Law Firm Name: Martin, Earl & Stilwell, LLP
Pro Se:                                                                     Address 1:         1400 Woodloch Forest Drive
                                                                            Address 2:         Suite 590
                                                                            City:              The Woodlands
                                                                            State:     Texas                        Zip+4:   77380-1179
                                                                            Telephone:         281-419-6200              ext.
                                                                            Fax:       281-419-0250
                                                                            Email:     james@meslawfirm.com
                                                                            SBN:       00794697
                                                                 Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Estate proceedings and Administration

Date order or judgment signed: August 11, 2015                           Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: October 21, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes        No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes      No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed: August 14, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
                     Motion to modify judgment, which plaintiff-appellant filed after entry of final judgment, is entitled "Plaintiff's
If other, please specify:
                     Motion for Reconsideration"
VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     Probate Court 2                                            Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 295986-401                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: October 29, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Mike                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Wood
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :        Suite 680
City:              Houston
State:    Texas                       Zip + 4: 77002-1938
Telephone:     713-368-6710             ext.
Fax:      713-368-7150
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: October 29, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 3 of 7
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Tina
Middle Name: K.
Last Name:        White
Suffix:
Address 1:        4602 Sao Paulo
Address 2:
City:             Pasadena
State:    Texas                         Zip + 4: 77504
Telephone:     713-943-2260               ext.
Fax:
Email: tina.white@prob.hctx.net

X. Supersedeas Bond
Supersedeas bond filed:        Yes        No       If yes, date filed:

Will file:     Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:The defendant-appellee disputes any liability; past settlement talk have been unproductive.
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?               Pre-Trial            Post-Trial    Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The appellate issues relate to whether the deceased's estate is liable for disbursements from trust; the appellant seeks reversal and remand; the standard of
review is de novo.

How was the case disposed of?         Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                         Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            November 10, 2015



Printed Name: Leah K. Lanier                                                              State Bar No.:   24080068



Electronic Signature: /s/ Leah K. Lanier
    (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 10, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Leah K. Lanier
                                                                                (Optional)

                                                                         State Bar No.:      24080068
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 10, 2015
Manner Served: eServed

First Name:       James

Middle Name: H.
Last Name:        Stilwell
Suffix:
Law Firm Name: Martin, Earl & Stilwell, LLP
Address 1:        1400 Woodloch Forest Drive
Address 2:        Suite 590

City:             The Woodlands
State     Texas                      Zip+4:    77380-1179
 Telephone:       281-419-6200       ext.
Fax:      281-419-0250

Email:    james@meslawfirm.com

If Attorney, Representing Party's Name: Brian Keith Baxendale




                                                               Page 7 of 7